DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-15, in the reply filed on January 18, 2022 is acknowledged. The traversal is on the grounds that there is no evidence of record to show that the claimed product can be made by another and materially different process such as coating with a brush rather than electrospraying, there is no evidence of record to show that the claimed product can be made by another and materially different process such as manually— rather than mechanically—agitating the coating precursor mixture, and that the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	However, restriction for examination purposes as previously indicated is proper because all the inventions are independent or distinct for the previously-presented reasons and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	Hence, the restriction requirement is made FINAL. 
	Claims 1-20 are pending of which claims 16-20 are withdrawn and claims 1-15 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US 20150073560 A1).  
 	Shavit discloses a polymeric liner for joint implants includes at least one friction reducing member (equivalent to the coating of the claimed invention) and at least one body member (equivalent to the substrate of the claimed invention).  The friction reducing member is made of a polymeric matrix which contains a polymeric material and at least one nanotube nanoparticle having a volume concentration of between 5%-99% v/v (volume per volume).  Common materials which have been used over the years for medical joint implants are: metals, ceramics, polymers and composite materials.  Different types of medical joint implants include polymer implants such as Ultra-High-Molecular-Weight Polyethylene (UHMWPE). As friction is a major cause of tear and wear of joint implants, attempts to provide durable joint implants aim at developing new ceramic or composite materials having a higher wear resistance and a lower friction coefficient.  One attempted solution to overcome the accelerated wear of joint implants due to the continuous friction of non-lubricated surfaces of the joint implant was made by coating one or both of the contacting surfaces with films of hydroxyapatite (equivalent to the hydroxyapatite of the claimed invention), thus reducing the coefficient of friction between the contacting surfaces. The friction reducing member is made of a polymeric matrix which contains a polymeric material 
(equivalent to the polymer matrix of the claimed invention) and at least one 
nanotube nanoparticle (equivalent to the carbon nanotube of the claimed invention) having a volume concentration of between 5%-99% v/v 
(volume per volume). A further embodiment of the disclosed method of production includes the procedures of providing a mold with a cavity in a shape of the polymeric liner and loading a required amount of a polymeric matrix into the cavity, wherein the 
mold is opened and the joint implant is removed from the mold.  The resulting 
polymeric liner is thus composed of homogeneously distributed nanotube 
nanoparticles in a polymeric matrix. The polymeric liner can be manufactured for use in medical joint implants such as a hip joint, a knee joint, an ankle joint, an intervertebral disc, a shoulder joint, an elbow joint, a wrist joint, a finger joint, a finger metacarpal joint, a toe joint, a toe-metatarsal joint, a carpometacarpal joint and the like.  
The term nanotube refers to a nanometer-scale tube-like structure.  Examples of nanoparticles having a nanotube configuration which are useful in the disclosed technique are fullerene-like (IF) nanoparticles which are either organic or inorganic and organic nanotubes such as carbon nanotubes. According to the disclosed technique a matrix prepared from a polymer such as UHMWPE (meeting the limitation that the polymer matrix is ultra high molecular weight polyethylene)  with nanotube nanoparticles for example, forms a matrix possessing superior wear resistant properties. According to the disclosed technique, the polymeric matrix comprises at least one nanotube nanoparticle having a volume concentration of between 5%-99% volume per volume. Preferably the dimensions of the friction reducing member are 3%-50% of the total mean depth (i.e., thickness) of the polymeric liner.  More preferably, the mean depth of the friction reducing member is about 5% of the total mean depth of the polymeric liner.  With respect to the concentration gradient of the nanoparticles, this can be controlled by an electric or magnetic field which can be formed during the stages of preparation of the polymeric liner.  The electric or magnetic field will determine the concentration of the nanoparticle on a specific surface/layer and the viscosity of the polymer is determined by temperature and time. (See Abstract and paragraphs 0006-0008, 0011-0016, and 0028-0048). 
 

	However, with regards to the concentration of each component and the thickness of each layer, the Examiner would like to point out that workable physical properties such as thicknesses and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties, unless an unexpected result is produced.

	4.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US 20150073560 A1) in view of Bose et al. (US 20150004209 A1).  
 	Shavit, as discussed above, does not disclose that the substrate is made of Ti or Ti6Al4V. 
	However, Bose et al. disclose a metal matrix which has a biocompatible solid lubricant in at least a portion of its surface and the solid lubricant functions to protect the interior of the metal matrix and minimize the friction coefficient and related wear induced damage at the articulating surface of the metal device.  The lubricated biocompatible metal device is made of materials compatible for in vivo and ex vivo 
applications in order to minimize wear induced degradation as well as metal ion 
release.  The lubricated biocompatible metal device is suited for use as 
medical implants. Materials used for such devices must not only be non-corrosive, but must also be sufficiently resilient (having high tensile and compressive strength), 
and hard (having sufficient wear resistance).  Since a device such as an artificial joint must undergo a great number of cycles of wear during the lifetime of the host patient, such devices must also possess great fatigue properties. Bose et al. teach the lubrication of a metal matrix by addition of biocompatible softer materials, such as at least one solid lubricant, and a method for lubricating and producing the same.  The soft material, such as a dry or solid lubricant, embedded into the device minimizes the friction coefficient and resultant wear at the articulating surface of the lubricated 
metal device.  The biocompatible lubricated metal device is made of materials compatible for in vivo and ex vivo applications in order to minimize wear induced degradation and to minimize metal ion release during use.  The biocompatible 
120 is being used in service. In FIGS. 1 and 2, the metal matrix 101 or 121 may be constructed either completely or predominantly of a porous material, such as a porous matrix of Ta or Ta alloy, Ti or Ti alloy (e.g., Ti--6Al--4V, Ti--Ni, Ti6Al4V ELI), 
Titanium-Nickel alloys, Cobalt-Chrome alloys (e.g., CoCrMo alloy), etc. 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to use a substrate made of Ti or Ti6Al4V given that Bose et al. specifically teach that such materials are non-corrosive, resilient (having high tensile and compressive strength), 
and hard (having sufficient wear resistance) when used as an artificial joint which must undergo a great number of cycles of wear during the lifetime of the host patient. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787